Citation Nr: 0521036	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD, including schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The veteran had active duty from March 1965 to November 1967 
and from November 1967 to February 1972, including service in 
the Republic of Vietnam from December 1965 to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for PTSD and 
schizophrenia.

Pursuant to the veteran's request, a hearing before a Member 
of the Board was scheduled for June 2005.  In a June 2005 
correspondence, the veteran indicated that he wished to 
cancel the hearing.  

The issue of service connection for a psychiatric disability 
other than PTSD, is being remanded to the RO via the Appeals 
Management Center in Washington, D. C. and is addressed at 
the end of this decision.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran has a diagnosis of PTSD.

3.  The veteran did not engage in combat with the enemy and 
supporting evidence does not substantially corroborate his 
claimed in-service stressors.  




CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2001 and February 2002.  Since these letters fully 
provided notice of elements (1), (2), (3), and (4) see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, 
by virtue of the rating decision on appeal and the statement 
of the case (SOC), he was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the February 2004 SOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and that was done in this 
case.  

Service medical records, treatment records Gainesville VA 
Medical Center (VAMC), and a letter from the veteran's 
treating physician at Gainesville VAMC have been received and 
associated with the claims folder.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

The veteran asserts that he is entitled to service connection 
for PTSD.  In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD (the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Medical evidence of record shows that the veteran was 
diagnosed with PTSD from the mental health clinic at the 
Gainesville, VA Medical Center and has received treatment.  
An April 2002 report by C. Cuadros, M.D., a staff 
psychiatrist at that facility confirmed the diagnosis.  

Notwithstanding the PTSD diagnosis, service connection 
requires evidence that the claimed stressors actually 
occurred.  With regard to the validity of the averred 
stressors, the evidence necessary to establish that the 
claimed stressors actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  
When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) 
(2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).

According to the veteran's DD-214 and personnel records, he 
served in the Army as a radio operator during his service in 
the Republic of Vietnam.  His official service records do not 
include awards, medals, or decorations conclusively 
indicating combat.  The veteran himself has been inconsistent 
in his reports of combat service.  Several outpatient 
treatment reports note that he had a year of combat service 
in the Republic of Vietnam.  In a May 1999 report, the 
veteran noted that he had flashbacks of Vietnam and of 
violent events that he imagined happened to him, including 
killing his pets.  He described daily episodes of temporal 
disorientation, possible dissociation, and poor memory.  He 
often was confused about what happened to him, what he had 
heard or read about, what he dreamed and/or imagined, and had 
trouble differentiating it all.  

In an October 2000 report, the veteran noted that he was in 
Special Forces and stationed in Da Nang, but went with other 
units due to TDY status, including the Black Virgin Mountains 
in Cambodia.  He could not speak further of events that 
occurred.  An August 2001 report notes that he served with 
the 69th Signal Battalion (which is confirmed in his official 
service records) attached to a Special Forces unit (which is 
not confirmed).  He was based in "Camp Geary".  In a 
February 2002 stressor statement, he reported that he was at 
Ton Son Nhut outside of Saigon and went to Bien Hoa before 
going to the Black Virgin.  He reported that he was a guard 
riding shotgun.  He recalled flying into Cam Ranh Bay and 
being fired upon.  There is nothing in the record to 
corroborate his claim of combat service, and the Board finds 
that the veteran did not engage in combat with the enemy.   

Therefore, the primary issue in this case is whether the 
veteran's reported in-service stressors can be corroborated.  
This matter is an adjudicatory question involving both 
consideration of the facts as presented, as well as the 
credibility of the evidence contained in the claims folder.  

The veteran, in February and March 2002 statements basically 
attributes his current PTSD diagnosis to stressful events of:  
while serving in Vietnam, the veteran asserts that he was 
involved in patrols and sent out on missions.  Additionally, 
he picked up the wounded and "one guy held onto [him]" 
while he was in a helicopter.  Also, he recounts seeing a 
friend getting shot and dying; his friend's helmet hit the 
veteran and his blood spattered on the veteran.  The veteran 
states that he saw dead people with open, bleeding wounds, 
and limbs scattered by bodies.  He additionally recounts 
hiding under a bed in a small village and witnessing the Viet 
Cong assault the woman who had hidden him.  

The U.S. Armed Forces Service Center for Research of Unit 
Records (USASCRUR) was unable to verify his stressors based 
on the information the veteran provided.  The Board has 
considered the various descriptions of his duties in the 
Republic of Vietnam and also notes that the veteran has 
indicated that he has had false memories and problems 
distinguishing what did and did not happen.  The Board 
concludes that the existence of the stressors said to support 
a diagnosis of post-traumatic stress disorder are not 
supported by credible evidence.  See 38 C.F.R. § 3.304(f).  
Therefore, because the second prong for PTSD has not been 
met, service connection for PTSD is unwarranted.  

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for PTSD.  The 
stressors are not be verified.  Thus, while there are current 
diagnoses of PTSD, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of pertinent findings in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability many years after 
active duty, relating PTSD to service would be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 USCA 
5103A(a)(2).  

Although the veteran believes that his PTSD is attributable 
to his period of active service, his opinion as to medical 
matters is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

While the Board recognizes the veteran's statements regarding 
his claimed stressors, the law requires that the veteran's 
stressors be verified.  Evidence of a verified stressor upon 
which a diagnosis of PTSD could be based has not been 
presented and thus, the criteria for service connection for 
PTSD are not satisfied.   

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  



ORDER

Entitlement to service connection for PTSD is denied.


REMAND


While the veteran's discharge examination revealed normal 
psychiatric findings, the service medical records do reflect 
treatment for psychiatric problems.  A March 1970 entry notes 
that the veteran had been in the Army for 5 years and had 
seen a psychiatrist on several occasions.  The veteran was 
hospitalized from July 7-9, 1970 at the Army hospital at Fort 
Stewart, Georgia, for treatment of what appears to be (the 
medical report is barely legible) a chronic compulsive 
neurosis.  The following month, the disability was referred 
to as a compulsive obsessive personality.  He was prescribed 
Elavil.  

There are current treatment records for psychiatric 
disability from 1999 to present and diagnoses include 
schizophrenia.  The veteran has not been afforded a VA 
examination to determine if current psychiatric disability is 
related to his active service.  

Accordingly, this case is REMANDED for the following:

1.	An appropriate official at the RO 
should attempt to obtain the complete 
hospital records for the veteran's 
admission from July 7-9 at the U.S. 
Army Hospital at Fort Stewart in 
Georgia.

2.	The veteran should be afforded a VA 
psychiatric examination to determine 
the nature and severity of his 
psychiatric disability.  All 
appropriate tests and studies should 
be performed and all findings should 
be reported in detail.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The examiner is 
requested to review the service 
medical records, including the report 
of hospitalization at Fort Stewart in 
July 1970 and the separation 
examination report and indicate 
whether there is a 50 percent 
probability or greater that any 
current psychiatric disability (other 
than PTSD) had its onset in service or 
is otherwise related to his active 
service.  The reasoning for any 
conclusions and evidence relied upon 
should be discussed in the report.  

3.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


